DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 11/2/2021.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Allen Danner (Reg. 60,958) on 12/20/2021.
	In the claims:
	Claim 1 (Currently amended): An assembly comprising two housings, a first housing comprising a first cooling circuit portion for cooling a first heat load integrated into the first housing and a second housing comprising a second cooling circuit portion for cooling a second heat load integrated into the second housing, said cooling circuit portions being configured to form a cooling circuit with a fluid, the first housing having a first opening, the second housing having a second opening, each housing comprising a flat face defining an interface of said cooling circuit, said cooling circuit portions being configured to be fluidically connected through plane-plane contact between said flat faces, the first opening ;
	wherein the first heat load comprises an inverter and the second heat load comprises an electric motor.

	Claim 12 (Cancelled).

Allowable Subject Matter
4.	Claims 1, 3-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:


Regarding claim 1, the prior arts of record fail to teach, disclose or suggest an assembly comprising two housings, as recited in claim 1, wherein a first housing comprising a first cooling circuit portion for cooling a first heat load integrated into the first housing and a second housing comprising a second cooling circuit portion for cooling a second heat load integrated into the second housing, wherein a recess extends from at least one of the openings said recess arranged in the corresponding flat face and extending from said at least one of the openings so that the periphery of said recess also encompasses the other of said openings when the flat faces are in plane-plane contact, thereby providing fluidic connection of the two cooling circuit portions, including when the inlet and the outlet are misaligned; wherein the first heat load comprises an inverter and the second heat load comprises an electric motor.

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841